Citation Nr: 1042475	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to December 
1979.  The Veteran died in December 2004.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2006 rating decision in which the RO determined that 
new and material evidence to reopen a claim for service 
connection for the cause of the Veteran's death had not been 
submitted.  In November 2006, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
February 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in March 2007.

In June 2010, the Board reopened the claim for service connection 
for the cause of the Veteran's death and then remanded the claim 
for service connection on the merits to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further action, to 
include action to fulfill the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a July 2010 supplemental SOC (SSOC)) and returned the matter on 
appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's death certificate lists his immediate cause of 
death as hypoxia and pneumonia due to pancreatic cancer.

3.  At the time of the Veteran's death in December 2004, service 
connection was not in effect for any disability.

4.  While the Veteran served in Vietnam during the Vietnam era, 
and is thus presumed to have been exposed to herbicides (to 
include Agent Orange) during service, pancreatic cancer is not 
among the disabilities recognized by VA as etiologically related 
to herbicide exposure.

5.  Pancreatic cancer was incurred many years following 
separation from service, and the competent and persuasive medical 
evidence regarding a medical nexus between pancreatic cancer and 
service, to include herbicide exposure therein, weighs against 
the claim.  

6.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a September 2006 pre-rating letter, the AMC provided notice to 
the appellant explaining what information and evidence was needed 
to substantiate the claim for service connection for the cause of 
the Veteran's death based upon a service-connected disability, 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA. The 
October 2006 rating decision reflects the initial adjudication of 
the claim after issuance of this letter.  Hence, the October 2006 
letter meets the VCAA's timing of notice requirement.

In a June 2010 post-rating letter, the AMC provided notice to the 
appellant as to the conditions for which the Veteran was service-
connected at the time of his death and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  After issuance 
of the above-referenced notice, and opportunity for the appellant 
to respond, the July 2010 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records and the report of July 2010 VA opinion.  Also of record 
and considered in connection with the appeal are various written 
statements provided by the appellant, and by her representative, 
on her behalf.  The Board also finds that no additional RO action 
to further develop the record on the claim for service connection 
for the cause of the Veteran's death is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. at 543  (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

The Veteran in this case died in December 2004.  The death 
certificate identifies the immediate cause of death as hypoxia 
and pneumonia due to or as a consequence of pancreatic cancer.  
At the time of the Veteran's death, service connection was not in 
effect for any disability.  

The appellant essentially contends that the Veteran's pancreatic 
cancer was due to Agent Orange exposure while he was in service 
in Vietnam.  However, considering the record in light of the 
governing legal authority, the Board finds that service 
connection for the cause of the Veteran's death is not warranted.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) and 38 C.F.R.                            
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes 
(also known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas (other 
than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e). Thus, a presumption of service connection arises for 
a Vietnam veteran (presumed exposed to Agent Orange) who develops 
one of the aforementioned conditions.

The Veteran's service medical records reflect that he served in 
the Republic of Vietnam during the Vietnam era.  Thus, the 
Veteran is presumed to have been exposed to herbicides, to 
include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, pancreatic cancer is not among the disabilities 
recognized by VA as associated with herbicide exposure.  See 38 
C.F.R. § 3.309(e).  The record does not establish a diagnosis for 
any cancer associated with Agent Orange exposure.  Hence, 
presumptive service connection for liver cancer, based on the 
Veteran's presumed herbicide exposure, is not warranted.

Notwithstanding the above, service connection for a disability 
claimed as due to herbicide exposure may be established by 
showing that a disorder resulting in disability or death was in 
fact causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 
38 C.F.R. § 3.303.

The Veteran's service treatment records are negative for any 
findings or diagnosis of pancreatic cancer or any related 
disability.  These records reflect that the Veteran underwent 
frequent flight examinations, which did not report any findings 
with respect to the claimed disability.

There also is  no medical evidence that pancreatic cancer or any 
tumor was manifested within the first post-service year, so as to 
warrant a presumption of service connection for certain chronic 
diseases, to include malignant tumors.   See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In fact, private treatment records from the Yale-New Haven 
Hospital indicate that the Veteran was not diagnosed with 
metastatic pancreatic cancer until 2004, approximately 25 years 
after the Veteran's discharge from service.  The Board points out 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, the Board finds that the competent and persuasive 
medical evidence regarding a medical nexus between pancreatic 
cancer and service, to include herbicide exposure therein, weighs 
against the claim.

A May 2006 statement from private physician Dr. K. notes that as 
the Veteran was presumed to have been exposed to herbicides in 
Vietnam, it was very possible that he died from a cancer due to 
service.  He elaborated that exposure to Agent Orange might have 
been a contributing factor to the development of cancer.  

The Veteran's claims file was also submitted for review by a VA 
physician in June 2010.  The examiner indicated that he reviewed 
the entire claims folder, including the Veteran's death 
certificate.  He also indicated that he reviewed the Veterans  
Agent Orange Update 2008.  As regards the pancreatic cancer, he 
noted that the latest reviewed studies indicated no statistically 
significant relationship.  He also pointed out that the National 
Academy of Science/Institute of Medicine concluded that there is 
inadequate or insufficient evidence to determine whether there is 
an association between exposure to the chemical of interest and 
pancreatic cancer.  Thus, the physician determined that it is 
less likely than not that the Veteran's presumed exposure to 
Agent Orange and other chemicals in Vietnam contributed to his 
death.  The examiner also emphasized that all the listed causes 
of death were related to the metastatic pancreatic cancer.

The Board acknowledges that there are competing opinions with 
respect to whether presumed exposure to Agent Orange contributed 
to the Veteran's pancreatic cancer.  It is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the June 2010 VA physician's 
opinion in which he found it was less likely than not that the 
Veteran's pancreatic cancer was due to Agent Orange exposure is 
the most probative medical opinion on this point.  The 
physician's opinion was based upon full consideration of the 
Veteran's service and post-service records, as well as pertinent 
VA and medical literature regarding Agent Orange exposure.  Thus, 
the Board accepts this opinion as probative evidence on the 
medical nexus question.

Moreover, the Board finds that the private physician's opinion 
provides an insufficient basis for an award of service 
connection, in that it finds that the Veteran's pancreatic cancer 
might have been related to Agent Orange exposure.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" is 
not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too speculative).  
As the first opinion offered by the private physician uses 
inconclusive terminology such as "may" it is speculative in 
nature, and thus, the Board assigns them little, if any, 
probative value.

As such, the Board finds that the most persuasive opinion on the 
question of medical nexus between the cause of the Veteran's 
death, pancreatic cancer, and in-service exposure to Agent Orange 
weighs against the claim.

In addition to the medical evidence, the Board has considered the 
assertions of the appellant, and those advanced, on her behalf, 
by her representative.  However well meaning, to whatever extent 
these assertions are being advanced to establish a medical 
relationship between the Veteran's death and either service or 
in-service exposure to Agent Orange, such evidence must fail.  
The matter of medical etiology on which this claim turns is a 
matter within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons 
not shown to possess appropriate medical training and expertise, 
neither the appellant nor her representative is competent to 
render a persuasive opinion on such a  matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for service connection for the cause of the 
Veteran's death must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.             § 3.102; Gilbert, 1 
Vet. App. at 53-56.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


